UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6162



ROBERT L. BROWN, JR.,

                Plaintiff - Appellant,

          v.


MR. JARED BAKER, Psychologist; NURSE LASTER; C. PHIPPS; DR.
MOISES E. QUINONES; KATHLEEN J. BASSETT, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:07-cv-00574-jlk-mfu)


Submitted:   July 8, 2008                 Decided:   July 31, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert L. Brown, Jr., appeals the district court’s order

dismissing without prejudice his action filed pursuant to 42 U.S.C.

§ 1983 (2000), for failure to state a claim.               See 28 U.S.C.

§ 1915A(b)(1) (2000).         Brown also appeals the court’s orders

denying his motions for reconsideration.            We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated   by   the   district   court.   Brown   v.   Baker,

No. 7:07-cv-00574-jlk-mfu (W.D. Va. Jan. 3, 2008; Jan. 18, 2008;

Feb. 7, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -